Exhibit 10.2

Execution Version

AMENDMENT NO. 1 TO WARRANT

This AMENDMENT NO. 1 TO WARRANT (this “Amendment”), is entered into and shall be
effective as of May 8, 2013 (the “Effective Date”), by and between BG Medicine,
Inc. (the “Issuer”) and GE Capital Equity Investments, Inc. (“Holder”).
Capitalized terms used but not defined herein shall have the meanings assigned
to them in that certain Warrant by the Issuer in favor of the Holder, dated as
of February 10, 2012 (the “Warrant”).

W I T N E S S E T H:

WHEREAS, the Warrant was issued by the Issuer to the Holder in connection with
that certain Loan and Security Agreement, dated as of February 10, 2012, among
the Issuer, General Electric Capital Corporation, in its capacity as Agent (the
“Agent”), and the Lenders party thereto from time to time; and

WHEREAS, Issuer, Agent and Lenders have entered into a First Amendment to Loan
and Security Agreement, dated as of the date hereof, pursuant to which the
parties thereto have agreed to, inter alia, amend the exercise price per share
of the Warrant.

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Amendment, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Amendment. Section 1 of the Warrant is amended by deleting the final sentence
thereof and replacing the same with the following:

The “Warrant Price” shall be $1.70 per share, subject to adjustment as provided
in Section 7 below.

2. No Other Changes. Except as expressly described in this Amendment, the
Warrant and its terms remain in full force and effect, and the parties hereto
ratify, confirm and approve those terms, as amended by this Amendment.

3. Counterparts. The parties may execute this Amendment in counterparts. Each
counterpart is an original, and together the counterparts constitute one
agreement. The parties may exchange signature pages by facsimile or .pdf scanned
e-mails. The parties may append signature pages to any counterpart.

4. Authority. By executing this Amendment, the Issuer represents and warrants
that it is duly authorized to execute, and that no other authorization is
required for, its execution of this Amendment.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 1 to the Warrant as of the Effective Date.

 

BG MEDICINE, INC., as Issuer By:  

/s/ Charles Abdalian

Name:   Charles Abdalian Title:   EVP & CFO

[Signature Page to Amendment to Warrant (BG Medicine)]



--------------------------------------------------------------------------------

GE CAPITAL EQUITY INVESTMENTS, INC. By:  

/s/ Scott R. Towers

Name:   Scott R. Towers Title:   Duly Authorized Signatory

[Signature Page to Amendment to Warrant (BG Medicine)]